DETAILED ACTION
	This action is a first action on the merits.  The claims filed on January 8, 2021 have been entered. Claims 1-29 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application claims benefit of US Provisional Application No. 62/942,249 filed on December 2, 2019. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on January 5, 2021 and June 24, 2021 have been considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8, 11-12, 14: The claims recite “a first section of the interval” and “the first interval  
section”. It is unclear as to whether these are referring to the same section or part of the wellbore or two different sections or parts of the wellbore. The recitations of “a second section of the interval” and “the second interval section” are unclear as to whether these are referring to the same section or part of the wellbore or two different sections or parts of the wellbore. The recitations of “a section of the wellbore” and “the wellbore section” are unclear as to whether these are referring to the same section or part of the wellbore or if they are referring to different sections or parts of the wellbore such as the first section or second section.
Appropriate correction and/or clarification is required. 
For the purpose of Examination the examiner has assumed that “the wellbore section “ and “a section of the wellbore” are the same portion of the wellbore, “a first section of the interval” and the “first interval section” are the same portions of the wellbore, and “a second section of the interval” and “the second interval section” are the same portions. 
Claims 18-23, 27-29: The recitation of “a section of the wellbore” and “the wellbore section” are unclear as to whether theses recitations are referring to the same wellbore section or intervals or entirely different sections or intervals. The recitation of “the second interval section” is unclear as to whether this is the same as the “second section of the interval” as recited in claim 17 from which the claim depends. The recitation of “the first interval section” is unclear as to whether this is the same as “a first section of the interval” as recited in claim 15 from which the claim depends or an entirely differ wellbore part of section.
Appropriate correction and/or clarification is required. 
For the purpose of Examination the examiner has assumed that “the wellbore section “ and “a section of the wellbore” are the same portion of the wellbore, “a first section of the interval” and the “first interval section” are the same portions of the wellbore, and “a second section of the interval” and “the second interval section” are the same portions. 
Claims 9-10, 13, 15-17, and  24-26 are subsumed by the previously noted rejections because of its dependence either directly or indirectly.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-13, 15-25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al., US2016/0333680 (hereinafter Richter).
Claim 1: Richter discloses a method of treating a subterranean well (method of re-treating a well with pre-existing fractures, abstract), the method comprising: 
positioning a first flow restrictor (downhole tool 18 can be an isolation device such as a bridge plug or retrievable or  non-retrievable packer, par [0058]) in a wellbore (well 10) that penetrates an interval of an earth formation (see Fig 5A-5D); 
then displacing the first flow restrictor (18) along the wellbore (10) away from a surface of the well (drill rig is shown at surface, see Fig 2A-2C), thereby permitting flow into a first section of the interval (upper zone 32)  from a section of the wellbore (10) between the first flow restrictor (18) and the surface (see Fig 5B) (tool 18 may be selectively set to provide isolation between the upper zone 32 of the well 10, where the fracturing treatment fluid is injected, and the bottom zone 30 of the well 10 below the isolation device 18, par [0073]); 
blocking the flow from the wellbore section into the first interval section (diverter may be optionally pumped to form plugs 40, 43, see Fig 5C, par [0074]); and 
displacing the first flow restrictor (18) along the wellbore (10) away from the surface of the well (see Fig 5C-5D), thereby permitting unrestricted flow from the wellbore section into a second section of the interval (one or more successive fracturing treatments can then be iteratively pumped each time the 18 is advanced to a successive target depth, see Fig 5D, par [0075]), in which the second interval section (bottom zone 30) is farther along the wellbore from the surface than the first interval section (see Fig 5D).
Claim 2: Richter discloses the permitting flow into the first section (upper section 32 with fracture zones 12, 14) of the interval comprises the first flow restrictor (18) restricting fluid flow from the wellbore section into the second interval section (tool 18 may be held in place by the cable 20 and/or selectively set mechanically and/or chemically to provide isolation between the upper zone 32 of the well 10, where the fracturing treatment fluid is injected, and the bottom zone 30 of the well 10 below the isolation device 18, see Fig 5A-5C, par [0073]).
Claim 3: Richter discloses the blocking comprises plugging devices (diverter including ball sealers) preventing the flow into the first interval section (a diverter may optionally be pumped, according to some embodiments, to form respective plugs 40, 42, to lower the leakoff rate into the upper fractures 12, 14, as seen in Fig 5C, par [0074], conventional zonal isolation and diversion techniques may be used to isolate the treated zone such as pumping degradable and/or soluble ball sealers, par [0108]).
Claim 4: Richter discloses the plugging devices (diverter including ball sealers) are disposed in the wellbore section during the permitting flow into the first section of the interval (a diverter may optionally be pumped, according to some embodiments, to form respective plugs 40, 42, to lower the leakoff rate into the upper fractures 12, 14, as seen in Fig 5C, par [0074], conventional zonal isolation and diversion techniques may be used to isolate the treated zone such as pumping degradable and/or soluble ball sealers, par [0108]).
Claim 5: Richter discloses the plugging devices (diverter including ball sealers) are released into the wellbore section after the permitting flow into the first section (upper section 32) of the interval and prior to the permitting unrestricted flow from the wellbore section into the second section (bottom zone 30 located below 18 including fractures 16, see Fig 5A-C, par [0073]) of the interval (once the fracturing treatment of the upper section 32 fracture zones 12, 14 is completed, a diverter may optionally be pumped, according to some embodiments, to form respective plugs 40, 42, to lower the leakoff rate into the upper fractures 12, 14, as seen in Fig 5C, par [0074], conventional zonal isolation and diversion par [0108]).
Claim 6: Richter discloses the first flow restrictor (18) is positioned between the first and second interval sections (upper zone 32 and bottom zone 30) during the permitting flow into the first section of the interval (upper zone 32) and prior to the permitting unrestricted flow from the wellbore section into the second section of the interval (bottom zone 30) (tool 18 may be held in place by the cable 20 and/or selectively set mechanically and/or chemically to provide isolation between the upper zone 32 of the well 10, where the fracturing treatment fluid is injected, and the bottom zone 30 of the well 10 below the isolation device 18, see Fig 5B, par [0073]).
Claim 7: Richter discloses the second interval section (bottom zone 30 with fractures 16) is positioned between the first interval section (upper zone 32 with fractures 12, 14) and the first flow restrictor (18) during the permitting unrestricted flow from the wellbore section into the second section of the interval (one or more successive fracturing treatments can then be iteratively pumped each time the downhole tool 18 is advanced to a successive target depth, see Fig 5D, par [0075]).
Claim 8: Richter discloses the displacing the first flow restrictor (18) along the wellbore (10) away from the surface of the well, thereby permitting unrestricted flow from the wellbore section into the second section of the interval (bottom zone 30 with fractures 16), comprises displacing the first flow restrictor (18) by the flow (pumping a motive fluid into the well at a flow rate effective to displace the tool in the well past one or more open fracture zones, par [0041], motive fluid is pumped from the surface behind the tool 18, it is pushed down toward the toe 24 of the well 10, par [0059]).
Claim 9: Richter discloses the first flow restrictor (18) is included in a tool assembly secured to a conveyance (cable 20) that limits displacement of the tool assembly along the wellbore (tool 18 can be an isolation device, a perforating tool, a combination isolation device/perforating tool, a logging tool or the like, par [0058], tool 18 may be held in place by the cable 20, Fig 5B, par [0073]).
Claim 12: Richter discloses the tool assembly (18) displaces along the wellbore during the permitting flow into the first section of the interval (pumping a motive fluid into the well at a flow rate effective to displace the tool in the well past one or more open fracture zones, par [0041], motive fluid is  18, it is pushed down toward the toe 24 of the well 10, par [0059], [0072]).
Claim 13: Richter discloses the first flow restrictor (18) restricts or prevents flow through an annulus surrounding the first flow restrictor (tool 18 may be selectively set mechanically and/or chemically to provide isolation, of fluid, between the upper zone 32 of the well 10, where the fracturing treatment fluid is injected, and the bottom zone 30 of the well 10 below the isolation device 18, par [0036], [0073], this would necessarily seal the annuls around tool 18).
Claim 15: Richter discloses a system for treating a subterranean well (method of re-treating a well with pre-existing fractures, abstract), the system comprising: 
a first flow restrictor (downhole tool 18 can be an isolation device such as a bridge plug or retrievable or  non-retrievable packer, par [0058]) that restricts flow through an annulus surrounding the flow restrictor (18) (tool 18 may be held in place by the cable 20 and/or selectively set mechanically and/or chemically to provide isolation between the upper zone 32 of the well 10, where the fracturing treatment fluid is injected, and the bottom zone 30 of the well 10 below the isolation device 18, see Fig 5A-5C, par [0073]); and
 plugging devices (diverter may be optionally pumped to form plugs 40, 42, see Fig 5C, par [0074]) disposed in a section of a wellbore (well 10) positioned between the first flow restrictor (18) and a surface of the well (drill rig is located at surface of well, see Fig 5A-5C), 
in which flow from the wellbore section into a first section (upper “heel” section 32 with perforations 12, 14) of an interval of an earth formation is permitted prior to being blocked by the plugging devices (fracturing treatment can be pumped with the downhole tool 18 and cable 20 in place before plugging perforations 12, 14, see Fig 5B, par [0073]).
Claim 16: Richter discloses in which the first flow restrictor (18) is connected to a conveyance (cable 20) that restricts displacement of the first flow restrictor along the wellbore (tool 18 can be an isolation device, a perforating tool, a combination isolation device/perforating tool, a logging tool or the like, par [0058], tool 18 may be held in place by the cable 20, Fig 5B, par [0073]), the displacement being due to a pressure differential across the first flow restrictor (18) (pumping a motive fluid into the well at a flow rate effective to displace the tool in the well past one or more open fracture zones, par [0041],  18, it is pushed down toward the toe 24 of the well 10, par [0059], [0072]).
Claim 17: Richter discloses displacement of the first flow restrictor (18) along the wellbore (10) away from the surface of the well (see Fig 5C-5D) permits unrestricted flow from the wellbore section into a second section (bottom zone 30) of the interval (one or more successive fracturing treatments can then be iteratively pumped each time the downhole tool 18 is advanced to a successive target depth, see Fig 5D, par [0075]).
Claim 18: Richter discloses the second interval section (bottom zone 30) is farther along the wellbore from the surface than the first interval section (see Fig 5D, par [0075]).
Claim 19: Richter discloses the first flow restrictor (18) restricts flow from the wellbore section (10) into the second interval section (bottom zone 30 at perforations 16) (tool 18 may be held in place by the cable 20 and/or selectively set mechanically and/or chemically to provide isolation between the upper zone 32 of the well 10, where the fracturing treatment fluid is injected, and the bottom zone 30 of the well 10 below the isolation device 18, see Fig 5A-5C, par [0073]).
Claim 20: Richter discloses the plugging devices (forming plugs 40, 42) are released into the wellbore section (10) after flow is permitted into the first interval section (upper zone 32 at perforations, 12, 14) (fracturing treatment can be pumped with the downhole tool 18 and cable 20 in place, Fig 5B, par [0073]-[0074], following fracturing treatment of the upper section 32 fracture zones 12, 14 a diverter may be pumped, to form respective plugs 40, 42, in upper fractures 12, 14, Fig 5C) and prior to unrestricted flow being permitted from the wellbore section into the second interval section (tool 18 is displaced to a depth further down the wellbore 10 allowing flow into perforations 16, Fig 5D, par [0074]-[0075]). 
Claim 21: Richter discloses the first flow restrictor (18) is positioned between the first and second interval sections (between upper zone 32 including perforations 12, 14 and bottom zone 20 including perforations 16, see Fig 5B) while flow is permitted into the first interval section (perforations 12, 14) (see Fig 5B) and prior to unrestricted flow being permitted from the wellbore section into the second interval section (tool 18 may be held in place by the cable 20 and/or selectively set mechanically and/or chemically to provide isolation between the upper zone 32 of the well 10, where the fracturing treatment 30 of the well 10 below the isolation device 18, see Fig 5B, par [0073]).
Claim 22: Richter discloses the second interval section (bottom zone 30 with fractures 16) is positioned between the first interval section (upper zone 32 with fractures 12, 14) and the first flow restrictor (18) when unrestricted flow is permitted from the wellbore section into the second interval section (one or more successive fracturing treatments can then be iteratively pumped each time the downhole tool 18 is advanced to a successive target depth, see Fig 5D, par [0075]).
Claim 23: Richter discloses the plugging devices (diverter including ball sealers) are disposed in the wellbore section while flow into the first interval section is permitted (a diverter may optionally be pumped, according to some embodiments, to form respective plugs 40, 42, to lower the leakoff rate into the upper fractures 12, 14, as seen in Fig 5C, par [0074], conventional zonal isolation and diversion techniques may be used to isolate the treated zone such as pumping degradable and/or soluble ball sealers, par [0108]).
Claim 24: Richter discloses the first flow restrictor (18) is displaced along the wellbore (10) away from the surface by flow through the wellbore (pumping a motive fluid into the well at a flow rate effective to displace the tool in the well past one or more open fracture zones, par [0041], motive fluid is pumped from the surface behind the tool 18, it is pushed down toward the toe 24 of the well 10, par [0059], [0072]).
Claim 25: Richter discloses the first flow restrictor is included in a tool assembly (tool assembly 18 may be an isolation device, a perforating tool, a combination isolation device/perforating tool, a logging tool or the like (par [0058]) secured to a conveyance (cable 20) that limits displacement of the tool assembly (18) along the wellbore (tool 18 can be an isolation device, a perforating tool, a combination isolation device/perforating tool, a logging tool or the like, par [0058], tool 18 may be held in place by the cable 20, Fig 5B, par [0073]).
Claim 28: Richter discloses the tool assembly (18) displaces along the wellbore while flow into the first interval section is permitted (pumping a motive fluid into the well at a flow rate effective to displace the tool in the well past one or more open fracture zones, par [0041], motive fluid is pumped  18, it is pushed down toward the toe 24 of the well 10, par [0059], [0072]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Tolman et al., US 2001/0050172 (hereinafter Tolman).
Claims 10 and 26: Richter discloses the tool assembly (18) may be an isolation device, a perforating tool, a combination isolation device/perforating tool, a logging tool or the like (par [0058]).
Richter is silent as to the tool assembly includes a second flow restrictor longitudinally spaced apart from the first flow restrictor.
Tolman discloses a tool assembly (BHA shown in Fig 6) that includes a second flow restrictor longitudinally spaced from the first flow restrictor (upper inflatable sealing element 121 and the lower inflatable sealing element 123 are longitudinally spaced from each other, see Fig 6, par [0117]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tool assembly of Richter with the tool assembly of Tolman, as the need to for a tool assembly would have lead one skilled in the art to choose an appropriate tool assembly, such as the BHA with straddle-packer inflatable sealing mechanism 125 as disclosed by Tolamn. Therefore, choosing the appropriate tool assembly as disclosed by Tolman would merely be a simple substitution of one known element for another would obtain the predictable result of providing hydraulic isolation to be achieved above and below the diversion tool (Tolmand, Fig 6, par [0015], [0117]). , id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Claim 11: Richter, as modified by Tolman, discloses permitting flow into the first section of the interval (Richter, upper zone 32 with fractures 12, 14, Tolman, previously placed perforations 240, 241, to create new hydraulic fractures 242, par [0117])  comprises permitting flow into the first interval section from the wellbore between the first and second flow restrictors (Tolman, treatment fluid is pumped down the interior of coiled tubing 106 and exits at circulation port 114, into the wellbore, and then be positively forced to enter the targeted perforations 240, 241, see Fig 6, par [0117]).
Claim 27: Richter, as modified by Tolman, discloses flow into the first interval section (Richter, upper zone 32 with fractures 12, 14, Tolman, previously placed perforations 240, 241, to create new hydraulic fractures 242, par [0117])  is permitted from the wellbore between the first and second flow restrictors (Tolman, treatment fluid is pumped down the interior of coiled tubing 106 and exits at 114, into the wellbore, and then be positively forced to enter the targeted perforations 240, 241, see Fig 6, par [0117]).

Claims 14 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Watson et al., US 2017/0260828 (hereinafter Watson).
Claims 14 and 29: Richter discloses the tool assembly (18) may be an isolation device, a perforating tool, a combination isolation device/perforating tool, a logging tool or the like (par [0058]).
Richter is silent as to the plugging devices are conveyed along the wellbore with a tool assembly that includes the first flow restrictor during the permitting flow into the first section of the interval.
Watson discloses a tool assembly (perforating assembly 24) that includes a plugging device dispensing tool (26).  The dispensing tool (26) includes a container (36) and an actuator (38).  The container (36) contains plugging devices (shown in Fig 2) and the actuator acts to release the plugging devices from the container in the wellbore (12) (Fig 1-3, par [0078]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the tool assembly of Richter to include a plugging device dispensing tool as disclosed by Watson, as this modification would have allowed for a localized release of the plugging devices (60) in a desired location above the open perforations to be plugged (par [0078], [0083]).

Conclusion
Claims 1-29 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676